


Exhibit 10.14

 

CRA INTERNATIONAL, INC.

 

2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name of Grantee:

 

Number of Restricted Stock Units:

 

Grant Date:

 

CRA INTERNATIONAL, INC. (the “Company”) has selected you (“Grantee”) to receive
an award of Restricted Stock Units identified above, subject to the terms set
forth on Appendix A hereto and the attached Statement of Terms and Conditions,
each of which is incorporated herein by reference and made a part of this
Agreement, and to the provisions of the Company’s 2006 Equity Incentive Plan
(the “Plan”).  By signing below you both accept this Award and acknowledge that
you have read, understand, agree to and accept this Restricted Stock Unit Award
Agreement (the “Agreement”).

 

Conditions:

 

1.               Company must be granted a right of first refusal in connection
with the subsequent transfer of any or all of the shares.

 

2.               Shares are subject to the Company’s stock ownership guidelines
and holding requirements.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By: Paul A. Maleh, President and CEO

 

{Insert Holder name}

 

--------------------------------------------------------------------------------


 

Appendix A

 

Vesting Schedule

 

Percentage of Units
Vested

 

Number of Units
Vesting

 

Vesting Date

 

25%

 

 

 

 

 

50%

 

 

 

 

 

75%

 

 

 

 

 

100%

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

STATEMENT OF TERMS AND CONDITIONS

 

Restricted Stock Unit Award

 

Each Restricted Stock Unit represents the right to receive one share of common
stock of the Company (“Common Stock”) on the vesting date of that unit, as set
forth in Appendix A, (each a “Vesting Date”).  Capitalized terms used, but not
defined, herein shall have the meanings ascribed to them in the Award.  For
purposes of this Agreement, Company shall also mean all of the Company’s
subsidiaries.  The Company agrees to grant you the Award, subject to the terms
and conditions of the Plan and this Agreement as follows:

 


1.                                       ACCEPTANCE OF AWARD.  THE GRANTEE SHALL
HAVE NO RIGHTS WITH RESPECT TO THIS AWARD UNLESS HE/SHE SHALL HAVE ACCEPTED THIS
AWARD BY SIGNING AND DELIVERING TO THE COMPANY A COPY OF THIS AGREEMENT WITHIN
THIRTY (30) DAYS OF THE GRANT DATE INDICATED ON THE FIRST PAGE OF THISAGREEMENT.


 


2.                                       VESTING OF RESTRICTED STOCK UNITS.


 


THE RESTRICTED STOCK UNITS SHALL VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH
IN APPENDIX A, CONDITIONED UPON THE GRANTEE’S CONTINUED EMPLOYMENT WITH OR
PERFORMANCE OF SERVICES FOR THE COMPANY AS OF EACH VESTING DATE. 
NOTWITHSTANDING THE FOREGOING, THE INTEREST OF THE GRANTEE IN THE AWARD SHALL
VEST AS TO 100% OF THE THEN UNVESTED RESTRICTED STOCK UNITS UPON THE GRANTEE’S
TERMINATION OF SERVICE TO THE COMPANY DUE TO DEATH OR DISABILITY.  AS USED
HEREIN, THE TERM “DISABILITY” SHALL MEAN ANY CONDITION, ARISING BY REASON OF ILL
HEALTH OR OTHERWISE, ON ACCOUNT OF WHICH THE GRANTEE SHALL BECOME UNABLE TO
PERFORM SERVICES AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE COMPANY FOR A
PERIOD OF SIX (6) CONSECUTIVE MONTHS; PROVIDED, HOWEVER, THAT THE GRANTEE IS NOT
COMPETING DIRECTLY OR INDIRECTLY WITH THE COMPANY, AS DETERMINED BY THE COMPANY
IN ITS DISCRETION.


 


3.                                       FORFEITURE OF RESTRICTED STOCK UNITS.


 


IF SERVICE FOR THE COMPANY AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR IS
TERMINATED BY THE COMPANY OR BY THE GRANTEE FOR ANY REASON (OTHER THAN DEATH OR
DISABILITY), THE BALANCE OF THE RESTRICTED STOCK UNITS THAT HAVE NOT VESTED AT
THE TIME OF THE GRANTEE’S TERMINATION OF SERVICE SHALL BE FORFEITED BY THE
GRANTEE AND SHALL AUTOMATICALLY BE RETURNED TO THE COMPANY.


 


4.                                       DUTIES; DISPUTES.


 


(A)                                  IN PERFORMING ITS DUTIES UNDER THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED TO RELY UPON ANY STATEMENT, NOTICE, OR
OTHER WRITING THAT IT SHALL IN GOOD FAITH BELIEVE TO BE GENUINE AND TO BE SIGNED
OR PRESENTED BY A PROPER PARTY OR PARTIES OR ON OTHER EVIDENCE OR INFORMATION
DEEMED BY IT TO BE RELIABLE.  IN NO EVENT SHALL THE COMPANY BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED IN GOOD FAITH.  THE COMPANY MAY CONSULT WITH ITS COUNSEL
OR COUNSEL OF ANY OF THE OTHER PARTIES HERETO AND, WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING SENTENCE, SHALL NOT BE HELD LIABLE FOR ANY ACTION
TAKEN OR OMITTED IN GOOD FAITH ON ADVICE OF SUCH COUNSEL.

 

3

--------------------------------------------------------------------------------



 


(B)                                 IT IS FURTHER AGREED THAT IF ANY CONTROVERSY
ARISES, BETWEEN THE PARTIES HERETO OR WITH ANY THIRD PERSON, WITH RESPECT TO THE
RESTRICTED STOCK UNITS OR ANY PART OF THE SUBJECT MATTER OF THIS AGREEMENT, ITS
TERMS OR CONDITIONS, THE COMPANY SHALL NOT BE REQUIRED TO TAKE ANY ACTIONS IN
THE PREMISES, BUT MAY AWAIT THE SETTLEMENT OF ANY SUCH CONTROVERSY BY FINAL
APPROPRIATE LEGAL PROCEEDINGS OR OTHERWISE AS IT MAY REQUIRE, NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, AND IN SUCH EVENT THE COMPANY SHALL
NOT BE LIABLE FOR INTEREST OR DAMAGES.


 


(C)                                  IN THE EVENT THAT A DISPUTE SHOULD ARISE
WITH RESPECT TO THE DELIVERY, RIGHT TO POSSESSION, AND/OR OWNERSHIP OF THE
CERTIFICATES HELD BY THE COMPANY REPRESENTING THE RESTRICTED STOCK UNITS, THE
COMPANY IS AUTHORIZED TO RETAIN SUCH CERTIFICATES AND EVIDENCES IN ITS
POSSESSION, OR ANY PORTION THEREOF, WITHOUT LIABILITY TO ANYONE, UNTIL SUCH
DISPUTE SHALL HAVE BEEN SETTLED EITHER BY MUTUAL WRITTEN AGREEMENT OF THE
PARTIES CONCERNED OR BY FINAL ORDER, DECREE OR JUDGMENT OF A COURT OF COMPETENT
JURISDICTION AFTER THE TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS BEEN
PERFECTED, BUT THE COMPANY SHALL BE UNDER NO DUTY WHATSOEVER HEREUNDER TO
INSTITUTE OR DEFEND ANY SUCH PROCEEDINGS.


 


(D)                                 THE PROVISIONS OF THIS SECTION 4 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT.


 


5.                                       RESTRICTION ON TRANSFER.


 


(A)                                  THE GRANTEE SHALL NOT SELL, ASSIGN,
TRANSFER, PLEDGE, HYPOTHECATE, MORTGAGE, ENCUMBER OR OTHERWISE DISPOSE OF,
VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE (COLLECTIVELY,
“TRANSFER”), ANY OF THE RESTRICTED STOCK UNITS OR ANY INTEREST THEREIN, EXCEPT
BY BENEFICIARY DESIGNATION IN ACCORDANCE WITH THE PLAN, OR BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION UPON DEATH.


 


(B)                                 THE GRANTEE SHALL NOT HAVE ANY STOCKHOLDER
RIGHTS, INCLUDING VOTING OR DIVIDEND RIGHTS, WITH RESPECT TO THE AWARD UNTIL THE
GRANTEE BECOMES A RECORD HOLDER OF THOSE SHARES OF COMMON STOCK FOLLOWING THEIR
ACTUAL ISSUANCE PURSUANT TO SECTION 6 OF THIS AGREEMENT.


 


6.                                       RECEIPT OF SHARES OF COMMON STOCK;
ESCROW; TRANSFERABILITY.


 


(A)                                  THE RESTRICTED STOCK UNITS IN WHICH THE
INTEREST OF THE GRANTEE VESTS IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH
IN APPENDIX A WILL BE ISSUABLE IN THE FORM OF SHARES OF COMMON STOCK (“RSU
SHARES”) AS SOON AS PRACTICABLE AFTER VESTING, BUT IN NO EVENT LATER THAN TWO
AND ONE-HALF MONTHS AFTER THE END OF THE YEAR IN WHICH VESTING OCCURS, SUBJECT
TO THE COLLECTION OF THE MINIMUM WITHHOLDING TAXES IN ACCORDANCE WITH THE
MANDATORY SHARE WITHHOLDING PROVISION OF SECTION 15 OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, SUBJECT TO SECTION 409A OF THE CODE, TO THE
EXTENT THAT THE COMPANY REASONABLY ANTICIPATES ITS DEDUCTION WITH RESPECT TO THE
DELIVERY OF RSU SHARES WOULD NOT BE PERMITTED DUE TO THE APPLICATION OF
SECTION 162(M) OF THE CODE, SUCH DELIVERY MAY BE DELAYED IN ACCORDANCE WITH THE
REGULATIONS PROMULGATED UNDER SECTION 409A OF THE CODE.


 


(B)                                 THE COMPANY MAY ELECT TO PAY VESTED
RESTRICTED STOCK UNITS IN CASH, RSU SHARES, OR ANY COMBINATION THEREOF IN ITS
DISCRETION.

 

4

--------------------------------------------------------------------------------


 


(C)                                  THE GRANTEE SHALL DEPOSIT WITH THE COMPANY,
THE CERTIFICATE OR CERTIFICATES REPRESENTING ALL OF THE RSU SHARES AND SHALL
PROMPTLY UPON ACQUISITION OF ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR
SECURITIES DESCRIBED IN SECTIONS 8 AND 10 HEREOF, DEPOSIT WITH THE COMPANY THE
CERTIFICATE OR CERTIFICATES FOR SUCH ADDITIONAL SHARES.  ANY SUCH ADDITIONAL
SHARES SHALL FOR ALL PURPOSES BE DEEMED RSU SHARES UNDER THIS AGREEMENT.  TO ALL
CERTIFICATES DEPOSITED BY THE GRANTEE WITH THE COMPANY, THERE SHALL BE ATTACHED
A STOCK POWER OR STOCK POWERS, DULY EXECUTED BY THE GRANTEE IN BLANK,
CONSTITUTING AND APPOINTING THE COMPANY HIS ATTORNEY TO TRANSFER SUCH STOCK ON
THE BOOKS OF THE COMPANY.  THE COMPANY SHALL HOLD SUCH CERTIFICATES AND STOCK
POWERS FOR THE PURPOSES OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE COMPANY MAY ELECT TO HAVE THE RSU SHARES, INCLUDING,
WITHOUT LIMITATION, ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR SECURITIES
DESCRIBED IN SECTIONS 8 AND 10 HEREOF, ISSUED IN BOOK-ENTRY IN THE COMPANY’S
STOCK RECORD BOOKS.  THE GRANTEE SHALL CONTINUE TO BE THE OWNER OF THE RSU
SHARES, DESPITE SUCH DEPOSIT AND STOCK POWERS OR BOOK-ENTRY ISSUANCE, AND SHALL
BE ENTITLED TO EXERCISE ALL RIGHTS OF OWNERSHIP IN SUCH RSU SHARES, SUBJECT,
HOWEVER, TO THE PROVISIONS OF THIS AGREEMENT.


 


(D)                                 IN ACCORDANCE WITH THE COMPANY’S STOCK
OWNERSHIP GUIDELINES, THE GRANTEE IS REQUIRED TO HOLD (I) 100% OF ANY RSU SHARES
ISSUED TO HIM OR HER PURSUANT TO THIS AGREEMENT, NET OF WITHHOLDING TAXES, UNTIL
THE GRANTEE’S SHARE OWNERSHIP GUIDELINE IS MET AND (II) THEREAFTER AND SO LONG
AS THE GRANTEE CONTINUES TO MEET HIS OR HER SHARE OWNERSHIP GUIDELINE, 40% OF
ANY SUCH RSU SHARES UNTIL THE GRANTEE’S EMPLOYMENT WITH THE COMPANY ENDS. 
SUBJECT TO THE FOREGOING, THE GRANTEE WILL BE FREE TO SELL RSU SHARES, SUBJECT,
HOWEVER, TO THE PURCHASE RIGHT (AS DEFINED IN SECTION 7) AND APPLICABLE
REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAW AND THE COMPANY’S INSIDER
TRADING POLICY.


 


7.                                       RIGHT OF FIRST REFUSAL.


 


(A)                                  IN ADDITION TO THE OTHER RESTRICTIONS ON
TRANSFER SET FORTH IN SECTIONS 3, 5 AND 6, THE COMPANY SHALL HAVE A RIGHT OF
FIRST REFUSAL WITH RESPECT TO ANY RSU SHARES THE GRANTEE WISHES TO SELL.  THE
GRANTEE SHALL PROVIDE THE COMPANY WITH NOTICE, SENT BY ELECTRONIC MAIL TO THE
FOLLOWING EMAIL ADDRESSES (OR SUCH OTHER EMAIL ADDRESSES AS THE COMPANY INFORMS
THE GRANTEE): HOLDERNOTICE@CRAI.COM (THE “GRANTEE NOTICE”), OF THE GRANTEE’S
BONA FIDE INTENT TO TRANSFER SOME OR ALL OF THE RSU SHARES (THE “OFFERED
SECURITIES”), AND THE COMPANY SHALL HAVE THE RIGHT, AS FURTHER DESCRIBED IN THIS
SECTION 7 (THE “PURCHASE RIGHT”), TO PURCHASE ALL OF THE OFFERED SECURITIES FROM
THE GRANTEE AT A PURCHASE PRICE PER SHARE (THE “PURCHASE PRICE”) EQUAL TO THE
CLOSING PRICE OF THE COMPANY’S COMMON STOCK ON THE RECEIPT DATE.  THE “RECEIPT
DATE” SHALL BE (I) THE TRADING DAY THAT THE COMPANY RECEIVES THE GRANTEE NOTICE,
IF THE TIME THAT THE COMPANY RECEIVES SUCH GRANTEE NOTICE IS ON OR BEFORE 5:00
PM, OR (II) THE FIRST TRADING DAY FOLLOWING THE DATE OF SUCH RECEIPT, IF THE
TIME OF SUCH RECEIPT IS AFTER 5:00 PM.  SUCH GRANTEE NOTICE MAY ONLY BE PROVIDED
ON A DATE WHEN THE TRANSFER OF THE OFFERED SECURITIES ARE NOT OTHERWISE SUBJECT
TO ANY OTHER APPLICABLE RESTRICTIONS ON SUCH TRANSFER, INCLUDING COMPANY
“BLACKOUT PERIODS.”


 


(B)                                 FOR THE PURPOSE OF THIS SECTION 7, (I) THE
TIME AND DATE OF RECEIPT BY THE COMPANY OF ANY NOTICE BY ELECTRONIC MAIL SHALL
BE CONCLUSIVELY DETERMINED BY REFERENCES TO THE LOGS OF THE COMPANY’S INCOMING
MAIL SERVER, (II) THE TIME AND DATE OF SENDING BY THE COMPANY OF ANY NOTICE BY
ELECTRONIC MAIL SHALL BE CONCLUSIVELY DETERMINED BY REFERENCES TO THE LOGS OF
THE COMPANY’S OUTGOING MAIL SERVER, (III) ALL TIMES SHALL BE MEASURED IN EASTERN
DAYLIGHT TIME OR

 

5

--------------------------------------------------------------------------------



 


EASTERN STANDARD TIME, AS APPLICABLE IN THE COMMONWEALTH OF MASSACHUSETTS ON THE
MEASUREMENT DATE, AND (IV) A GRANTEE’S E-MAIL ADDRESS SHALL BE THE E-MAIL
ADDRESS IDENTIFIED IN THE APPLICABLE GRANTEE NOTICE (WHICH SHALL BE DEEMED TO BE
THE “REPLY-TO:” ADDRESS OF SUCH GRANTEE NOTICE UNLESS SUCH GRANTEE SPECIFIES
DIFFERENTLY IN SUCH GRANTEE NOTICE).


 


(C)                                  THE COMPANY SHALL BE DEEMED TO HAVE
EXERCISED (A “DEEMED EXERCISE”) THE PURCHASE RIGHT WITH RESPECT TO ALL OF THE
OFFERED SECURITIES DESCRIBED IN A GRANTEE NOTICE, UNLESS THE COMPANY SENDS
NOTICE, BEFORE 9:30 AM ON THE FIRST TRADING DAY FOLLOWING THE RECEIPT DATE OF
SUCH GRANTEE NOTICE (SUCH TIME ON SUCH DAY, THE “EXERCISE TIME LIMIT”) AND BY
ELECTRONIC MAIL TO THE APPLICABLE GRANTEE’S E-MAIL ADDRESS, OF THE COMPANY’S
INTENT NOT TO EXERCISE THE PURCHASE RIGHT WITH RESPECT TO THE OFFERED
SECURITIES.  THE FOREGOING NOTWITHSTANDING, IF, AT ANY TIME PRIOR TO RECEIVING
SUCH GRANTEE NOTICE, THE COMPANY HAS PROVIDED SUCH GRANTEE WITH NOTICE (A
“SUSPENSION NOTICE”), WHICH NOTICE HAS NOT BEEN SUBSEQUENTLY REVOKED BY THE
COMPANY, THAT DEEMED EXERCISES HAVE BEEN SUSPENDED FOR A PERIOD OF TIME THAT
INCLUDES SUCH RECEIPT DATE, THE COMPANY MAY NOT EXERCISE (AND MAY NOT BE HELD BY
SUCH GRANTEE TO HAVE EXERCISED) THE PURCHASE RIGHT WITH RESPECT TO SUCH GRANTEE
NOTICE BY DEEMED EXERCISE.  IF SUCH A SUSPENSION NOTICE IS IN EFFECT, THE
COMPANY MAY EXERCISE THE PURCHASE RIGHT WITH RESPECT TO ALL SUCH OFFERED
SECURITIES BY (AND ONLY BY) SENDING NOTICE, BEFORE THE EXERCISE TIME LIMIT AND
BY ELECTRONIC MAIL TO SUCH GRANTEE’S E-MAIL ADDRESS, OF THE COMPANY’S INTENT TO
EXERCISE THE PURCHASE RIGHT WITH RESPECT TO THE OFFERED SECURITIES.


 


(D)                                 THE SALE OF THE OFFERED SECURITIES TO BE
SOLD TO THE COMPANY PURSUANT TO THIS SECTION 7 SHALL BE MADE AT THE PRINCIPAL
EXECUTIVE OFFICE OF THE COMPANY ON OR BEFORE THE TENTH (10TH) DAY FOLLOWING THE
DATE OF THE EXERCISE TIME LIMIT (OR IF SUCH TENTH (10TH) DAY IS NOT A BUSINESS
DAY, THEN ON THE NEXT SUCCEEDING BUSINESS DAY).  SUCH SALE SHALL BE EFFECTED BY
(1) RELEASE FROM ESCROW AND DELIVERY TO THE COMPANY OF (I) A CERTIFICATE OR
CERTIFICATES EVIDENCING THE OFFERED SECURITIES TO BE PURCHASED BY IT, AND
(II) STOCK ASSIGNMENTS THEREFOR ENDORSED BY THE GRANTEE FOR TRANSFER TO THE
COMPANY AND (2) PAYMENT BY THE COMPANY TO THE GRANTEE OF THE AGGREGATE PURCHASE
PRICE FOR THE OFFERED SECURITIES TO BE PURCHASED BY THE COMPANY.  THE COMPANY
SHALL HAVE SATISFIED ITS PAYMENT OBLIGATION HEREUNDER BY DELIVERING TO THE
GRANTEE THE AGGREGATE PURCHASE PRICE IN PERSON OR BY REGISTERED MAIL, RETURN
RECEIPT REQUESTED, TO THE GRANTEE’S ADDRESS APPEARING IN THE COMPANY’S RECORDS.


 


(E)                                  AFTER THE TIME AT WHICH ANY OF THE OFFERED
SECURITIES THAT ARE RSU SHARES ARE REQUIRED TO BE DELIVERED TO THE COMPANY FOR
PURCHASE BY THE COMPANY PURSUANT TO SUBSECTION (D) ABOVE, THE COMPANY SHALL NOT
PAY ANY FURTHER DIVIDENDS TO THE GRANTEE ON ACCOUNT OF SUCH OFFERED SECURITIES
NOR PERMIT THE GRANTEE TO EXERCISE ANY OF THE PRIVILEGES OR RIGHTS OF A
STOCKHOLDER WITH RESPECT TO SUCH OFFERED SECURITIES, BUT SHALL, IN SO FAR AS
PERMITTED BY LAW, TREAT THE COMPANY AS THE OWNER OF SUCH OFFERED SECURITIES AND
TRANSFER TO ITS OWN NAME SUCH OFFERED SECURITIES, WITHOUT FURTHER ACTION BY THE
GRANTEE.


 


(F)                                    FOR A PERIOD OF NINETY (90) DAYS
FOLLOWING THE RECEIPT DATE OF THE EXERCISE TIME LIMIT, THE GRANTEE MAY TRANSFER,
FREE OF THE PURCHASE RIGHT, BUT SUBJECT TO ANY OTHER APPLICABLE RESTRICTIONS ON
SUCH TRANSFER, INCLUDING COMPANY “BLACKOUT PERIODS,” ANY OFFERED SECURITIES
NEITHER PURCHASED NOR SUBJECT TO PURCHASE BY THE COMPANY PURSUANT TO SUBSECTION
(D) ABOVE; PROVIDED, HOWEVER, THAT IF SUCH TRANSFER IS NOT CONSUMMATED IN SUCH
NINETY

 

6

--------------------------------------------------------------------------------


 


(90) DAY PERIOD, ANY PROPOSED TRANSFER OF ANY RSU SHARES BY THE GRANTEE SHALL
AGAIN BECOME SUBJECT TO THE PURCHASE RIGHT ON THE TERMS AND CONDITIONS SET FORTH
IN THIS SECTION 7.


 


(G)                                 ANY RSU SHARES THAT HAVE VESTED PURSUANT TO
SECTION 2 MAY, WITHOUT COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 7,
BE TRANSFERRED BY THE GRANTEE TO A MEMBER OF THE GRANTEE’S IMMEDIATE FAMILY, A
FAMILY PARTNERSHIP, OR A FAMILY TRUST OR, ON THE GRANTEE’S DEATH, TO THE
GRANTEE’S ESTATE OR THOSE ENTITLED TO A DISTRIBUTION UNDER THE LAWS OF DESCENT
AND DISTRIBUTION; PROVIDED, HOWEVER, THAT  RSU SHARES THAT ARE SO TRANSFERRED
SHALL REMAIN SUBJECT TO THE PURCHASE RIGHT AND, AS A CONDITION TO ANY TRANSFER,
THE GRANTEE OR THE GRANTEE’S LEGAL REPRESENTATIVE SHALL OBTAIN A WRITTEN
AGREEMENT FROM THE PROPOSED TRANSFEREE OR TRANSFEREES BY WHICH SUCH TRANSFEREE
AGREES OR TRANSFEREES AGREE TO BE BOUND BY THIS SECTION 7.


 


8.                                       STOCK DIVIDENDS AND CERTAIN OTHER
ISSUANCES AND PAYMENTS.  IF THE COMPANY SHALL PAY A STOCK DIVIDEND (OTHER THAN
IN THE FORM OF CASH OR SHARES OF COMMON STOCK) ON, OR HAVE A MERGER,
CONSOLIDATION, CAPITAL REORGANIZATION OR RECAPITALIZATION IN WHICH, WHILE
EXISTING COMMON STOCK REMAINS OUTSTANDING, NEW STOCK IS ISSUED WITH RESPECT TO
ANY OF THE COMMON STOCK, THE SHARES OF STOCK OF THE COMPANY ISSUED IN PAYMENT OF
SUCH DIVIDEND ON, OR ISSUED IN CONNECTION WITH SUCH MERGER, CONSOLIDATION,
CAPITAL REORGANIZATION OR RECAPITALIZATION SHALL BE ADDED TO, AND DEEMED PART
OF, THE RESTRICTED STOCK UNITS FOR ALL PURPOSES OF THIS AGREEMENT.  IF THE
COMPANY SHALL MAKE A DISTRIBUTION OF PROPERTY (OTHER THAN CASH OR SHARES OF
COMMON STOCK) ON ANY OF THE COMMON STOCK, OR SHALL DISTRIBUTE TO ITS
STOCKHOLDERS SHARES OF STOCK OF ANOTHER CORPORATION, SUCH PROPERTY OR SHARES OF
STOCK OF SUCH OTHER CORPORATION DISTRIBUTED WITH RESPECT TO THE RESTRICTED STOCK
UNITS SHALL BE ADDED TO AND DEEMED PART OF THE RESTRICTED STOCK UNITS FOR ALL
PURPOSES OF THIS AGREEMENT.  REFERENCES TO ADDITIONAL SHARES OF STOCK AND
CERTIFICATES FOR SUCH SHARES AS DESCRIBED IN SECTIONS 8 AND 10 AND STOCK POWERS
THEREFOR SHALL BE DEEMED TO INCLUDE, WITHOUT LIMITATION, REFERENCE TO SUCH
PROPERTY AND INSTRUMENTS EVIDENCING SUBSTITUTED SECURITIES DESCRIBED IN
SECTION 10 AND TO APPROPRIATE INSTRUMENTS OF TRANSFER THEREFOR, RESPECTIVELY. 
IN THE EVENT OF ANY SUCH DIVIDEND, MERGER, CONSOLIDATION, CAPITAL REORGANIZATION
OR RECAPITALIZATION WHILE EXISTING COMMON STOCK REMAINS OUTSTANDING, NEW STOCK
IS ISSUED, OR IN THE EVENT OF ANY SUCH DISTRIBUTION OF PROPERTY OR SHARES OF
ANOTHER CORPORATION, UNVESTED RESTRICTED STOCK UNITS SHALL REMAIN SUBJECT TO
FORFEITURE AS SET FORTH ABOVE, BUT THE PROVISIONS HEREOF SHALL BE APPROPRIATELY
ADJUSTED BY THE COMPANY SO THAT THEY WILL CONTINUE TO APPLY WITH SIMILAR EFFECT
TO SUCH NEW RESTRICTED STOCK UNITS.


 


9.                                       DIVIDEND EQUIVALENTS.


 


(A)                                  IF ON ANY DATE THE COMPANY SHALL PAY ANY
CASH DIVIDEND ON SHARES OF COMMON STOCK OF THE COMPANY, THE NUMBER OF RESTRICTED
STOCK UNITS CREDITED TO THE GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN
AMOUNT DETERMINED BY THE FOLLOWING FORMULA:


 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

 

7

--------------------------------------------------------------------------------


 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Common Stock (as determined under the
Plan) on the dividend payment date.

 


(B)                                 IN THE CASE OF A DIVIDEND PAID ON COMMON
STOCK IN THE FORM OF COMMON STOCK, INCLUDING WITHOUT LIMITATION A DISTRIBUTION
OF COMMON STOCK BY REASON OF A STOCK DIVIDEND, STOCK SPLIT OR OTHERWISE, THE
NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE SHALL BE INCREASED BY A
NUMBER EQUAL TO THE PRODUCT OF (I) THE AGGREGATE NUMBER OF RESTRICTED STOCK
UNITS THAT HAVE BEEN AWARDED TO THE GRANTEE THROUGH THE RELATED DIVIDEND RECORD
DATE, AND (II) THE NUMBER OF SHARES OF COMMON STOCK (INCLUDING ANY FRACTION
THEREOF) PAYABLE AS DIVIDEND ON ONE SHARE OF COMMON STOCK.  ANY ADDITIONAL
RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE VESTING AND RESTRICTIONS OF THIS
AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE RESTRICTED STOCK UNITS
GRANTED PURSUANT TO THIS AGREEMENT TO WHICH THEY RELATE REMAIN SUBJECT TO SUCH
VESTING AND RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED TO THE COMPANY IF AND
WHEN SUCH RESTRICTED STOCK UNITS ARE SO FORFEITED.


 


10.                                 STOCK SPLITS, RECAPITALIZATIONS AND OTHER
EVENTS.  IF THE OUTSTANDING SHARES OF THE COMMON STOCK SHALL BE SUBDIVIDED INTO
A GREATER NUMBER OF SHARES OR COMBINED INTO A SMALLER NUMBER OF SHARES, OR IN
THE EVENT OF A RECLASSIFICATION OF THE OUTSTANDING SHARES OF COMMON STOCK, OR IF
THE COMPANY SHALL BE A PARTY TO ANY MERGER, CONSOLIDATION, RECAPITALIZATION OR
CAPITAL REORGANIZATION IN WHICH SECURITIES ARE ISSUED IN EXCHANGE FOR THE
RESTRICTED STOCK UNITS, THERE SHALL BE SUBSTITUTED FOR THE RESTRICTED STOCK
UNITS HEREUNDER SUCH AMOUNT AND KIND OF SECURITIES AS ARE ISSUED IN SUCH
SUBDIVISION, COMBINATION, RECLASSIFICATION, MERGER, CONSOLIDATION,
RECAPITALIZATION OR CAPITAL REORGANIZATION WITH RESPECT TO THE RESTRICTED STOCK
UNITS OUTSTANDING IMMEDIATELY PRIOR THERETO, AND THEREAFTER SUCH SECURITIES
SHALL FOR ALL PURPOSES BE DEEMED THE RESTRICTED STOCK UNITS HEREUNDER.  IN ANY
SUCH EVENT, THE UNVESTED RESTRICTED STOCK UNITS SHALL REMAIN SUBJECT TO
FORFEITURE AS SET FORTH ABOVE, BUT THE PROVISIONS HEREOF SHALL BE APPROPRIATELY
ADJUSTED BY THE COMPANY SO THAT THEY WILL CONTINUE TO APPLY WITH SIMILAR EFFECT
TO SUCH NEW RESTRICTED STOCK UNITS.


 


11.                                 NO TRANSFER IN VIOLATION OF AGREEMENT.  THE
COMPANY SHALL NOT BE REQUIRED TO TRANSFER ANY OF THE RESTRICTED STOCK UNITS OF
RSU SHARES ON ITS BOOKS THAT SHALL PURPORTEDLY HAVE BEEN SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN VIOLATION OF THIS AGREEMENT, OR TO TREAT AS OWNER OF
SUCH UNITS OR SHARES, OR TO ACCORD THE RIGHT TO VOTE AS SUCH OWNER OR TO PAY
DIVIDENDS TO, ANY PERSON OR ENTITY TO WHICH ANY SUCH SHARES SHALL PURPORTEDLY
HAVE BEEN SOLD, ASSIGNED OR OTHERWISE TRANSFERRED IN VIOLATION OF THIS
AGREEMENT.  ADDITIONALLY, IF ANY TRANSFER OF RESTRICTED STOCK UNITS OR RSU
SHARES IS MADE OR ATTEMPTED IN VIOLATION OF THIS AGREEMENT, THE COMPANY SHALL
HAVE THE RIGHT, (I) IN THE CASE OF RESTRICTED STOCK UNITS, TO EFFECT THE
FORFEITURE AND CANCELLATION OF SUCH UNITS AND (II) IN THE CASE OF RSU SHARES, TO
PURCHASE SUCH SHARES FROM THE OWNER THEREOF OR HIS TRANSFEREE AT ANY TIME BEFORE
OR AFTER THE TRANSFER, AS PROVIDED IN SECTION 7 HEREOF.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE RESTRICTIONS ON TRANSFER IMPOSED BY THIS
AGREEMENT SHALL APPLY NOT ONLY TO VOLUNTARY TRANSFERS BUT ALSO TO INVOLUNTARY
TRANSFERS, BY OPERATION OF LAW OR OTHERWISE.  THE GRANTEE SHALL PAY ALL LEGAL
FEES AND EXPENSES OF THE COMPANY ARISING OUT OF OR RELATING TO ANY PURPORTED
SALE, ASSIGNMENT OR TRANSFER OF ANY RESTRICTED STOCK UNITS OR RSU SHARES IN
VIOLATION OF THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


12.                                 LEGENDS.  THE CERTIFICATES REPRESENTING ANY
RSU SHARES TO BE ISSUED TO THE GRANTEE SHALL HAVE ENDORSED THEREON, IN ADDITION
TO ANY OTHER LEGENDS THEREON, LEGENDS SUBSTANTIALLY IN THE FOLLOWING FORM:


 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE CORPORATION’S
RIGHT OF FIRST REFUSAL, AS SET FORTH IN A RESTRICTED STOCK UNIT AGREEMENT
BETWEEN THE CORPORATION AND THE REGISTERED HOLDER HEREOF, A COPY OF WHICH WILL
BE PROVIDED TO THE HOLDER HEREOF BY THE CORPORATION UPON WRITTEN REQUEST AND
WITHOUT CHARGE.


 


13.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE
BY ANY COURT OF COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
THEREBY.  ANY INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OF THIS AGREEMENT
SHALL BE SEVERABLE, AND AFTER ANY SUCH SEVERANCE, ALL OTHER PROVISIONS HEREOF
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


14.                                 EQUITABLE RELIEF.  THE GRANTEE ACKNOWLEDGES
THAT MONEY DAMAGES ALONE WILL NOT ADEQUATELY COMPENSATE THE COMPANY FOR BREACH
OF ANY OF THE GRANTEE’S COVENANTS AND AGREEMENTS HEREIN AND, THEREFORE, AGREES
THAT IN THE EVENT OF THE BREACH OR THREATENED BREACH OF ANY SUCH COVENANT OR
AGREEMENT, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE COMPANY, AT LAW,
IN EQUITY OR OTHERWISE, THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF
COMPELLING SPECIFIC PERFORMANCE OF, OR OTHER COMPLIANCE WITH, THE TERMS HEREOF.


 


15.                                 TAX MATTERS.


 


(A)                                  THE GRANTEE WILL BE LIABLE FOR ANY AND ALL
TAXES, INCLUDING, WITHOUT LIMITATION, WITHHOLDING TAXES, ARISING OUT OF THE
GRANT OR VESTING OF THE RESTRICTED STOCK UNITS OR THE ISSUANCE OF ANY RSU SHARES
HEREUNDER.  THE COMPANY INTENDS TO MEET ITS MINIMUM TAX WITHHOLDING OBLIGATION
BY WITHHOLDING FROM THE RSU SHARES TO BE ISSUED TO THE GRANTEE, AND THE GRANTEE
ACKNOWLEDGES AND AGREES THAT SUCH WITHHOLDING MAY OCCUR.


 


(B)                                 THE GRANTEE WILL PROVIDE THE COMPANY WITH
ALL INFORMATION THAT THE COMPANY SHALL REQUEST IN CONNECTION WITH THE GRANTEE’S
RECEIPT OF THE RESTRICTED STOCK UNITS, AND ANY SUBSEQUENT DISPOSITION(S) THEREOF
IN ORDER FOR THE COMPANY TO SATISFY TAX, ACCOUNTING AND SECURITIES LAWS
REPORTING AND OTHER REGULATORY REQUIREMENTS.  INFORMATION WITH RESPECT TO
DISPOSITION(S) OF RESTRICTED STOCK UNITS SHOULD BE DELIVERED TO THE COMPANY
BEFORE THE END OF THE MONTH WITHIN WHICH THEY OCCURRED.  INFORMATION SHOULD BE
PROVIDED TO THE ATTENTION OF THE COMPANY’S GENERAL COUNSEL OR, IN HIS ABSENCE,
TO ITS CHIEF FINANCIAL OFFICER.


 


(C)                                  ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, THE GRANTEE SHALL DEFEND, INDEMNIFY AND HOLD THE
COMPANY HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES, COSTS, EXPENSES, FINES,
PENALTIES, REASONABLE ATTORNEY’S FEES AND CLAIMS OF EVERY KIND OR NATURE ARISING
FROM THE GRANTEE’S FAILURE TO PROVIDE ANY INFORMATION REQUIRED HEREUNDER OR TO
PAY ANY TAX AMOUNTS PROMPTLY AND WHEN DUE.


 


16.                                 NO OBLIGATION TO CONTINUE EMPLOYMENT.  THE
COMPANY IS NOT OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AWARD TO CONTINUE
THE GRANTEE IN EMPLOYMENT OR IN ANY OTHER CONSULTING ARRANGEMENT WITH THE
COMPANY AND NEITHER THE PLAN NOR THIS AWARD SHALL INTERFERE IN

 

9

--------------------------------------------------------------------------------


 


ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE THE EMPLOYMENT OR CONSULTING
RELATIONSHIP OF THE GRANTEE AT ANY TIME.


 


17.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN (A) UPON PERSONAL DELIVERY, (B) ON THE FIRST BUSINESS DAY AFTER BEING SENT
BY EXPRESS MAIL OR A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, (C) UPON
TRANSMISSION BY FACSIMILE WITH RECEIPT CONFIRMED, OR (D) ON THE THIRD BUSINESS
DAY AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID.  TO BE EFFECTIVE, ANY SUCH NOTICE SHALL BE ADDRESSED, IF TO THE
COMPANY, AT ITS PRINCIPAL OFFICE, AND IF TO THE GRANTEE AT THE LAST ADDRESS OF
RECORD ON THE BOOKS OF THE COMPANY OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE BY TEN (10) DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY HERETO.


 


18.                                 BENEFIT OF THE AGREEMENT.  THE RIGHTS AND
OBLIGATIONS OF THE GRANTEE HEREUNDER ARE PERSONAL TO THE GRANTEE, AND EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SUCH RIGHTS AND OBLIGATIONS MAY NOT BE
ASSIGNED OR DELEGATED BY THE GRANTEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  ANY ASSIGNMENT OR DELEGATION OF SUCH RIGHTS AND OBLIGATIONS OF THE
GRANTEE ABSENT SUCH CONSENT SHALL BE VOID AND OF NO FORCE OR EFFECT.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE COMPANY AND THE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE GRANTEE.  THE RIGHTS
AND REMEDIES OF THE COMPANY HEREUNDER SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES THE COMPANY MAY HAVE, AT LAW, IN EQUITY, BY CONTRACT
OR OTHERWISE.  NO MODIFICATION, RENEWAL, EXTENSION, WAIVER OR TERMINATION OF
THIS AGREEMENT OR ANY OF THE PROVISIONS HEREIN CONTAINED SHALL BE BINDING UPON
THE COMPANY UNLESS MADE IN WRITING AND SIGNED BY A DULY AUTHORIZED OFFICER OF
THE COMPANY.


 


19.                                 CHOICE OF LAW AND FORUM.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
SUBSTANTIVE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.  ALL LITIGATION ARISING FROM OR RELATING TO
THIS AGREEMENT SHALL BE FILED AND PROSECUTED BEFORE ANY COURT OF COMPETENT
SUBJECT MATTER JURISDICTION LOCATED IN BOSTON, MASSACHUSETTS.  THE GRANTEE
CONSENTS TO THE JURISDICTION OF SUCH COURTS OVER HIM OR HER, STIPULATES TO THE
CONVENIENCE, EFFICIENCY AND FAIRNESS OF PROCEEDING IN SUCH COURTS, AND COVENANTS
NOT TO ALLEGE OR ASSERT THE INCONVENIENCE, INEFFICIENCY OR UNFAIRNESS OF
PROCEEDING IN SUCH COURTS.


 


20.                                 CONSTRUCTION.  THE GENDERS AND NUMBERS USED
IN THIS AGREEMENT ARE USED AS REFERENCE TERMS ONLY AND SHALL APPLY WITH THE SAME
EFFECT WHETHER THE PARTIES ARE OF THE MASCULINE, NEUTER OR FEMININE GENDER,
CORPORATE OR OTHER FORM, AND THE SINGULAR SHALL LIKEWISE INCLUDE THE PLURAL.


 

*        *        *

 

10

--------------------------------------------------------------------------------
